        Case 1:21-cv-00367-SKO Document 3 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      GARY JOE WORTHAM,                                   Case No. 1:21-cv-00367-SKO
 7
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                        APPLICATION TO PROCEED IN
                v.                                        FORMA PAUPERIS AND STAYING
 9                                                        CASE
10    ANDREW M. SAUL,                                     (Doc. 2)
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14                                                 ORDER

15         Plaintiff Gary Joe Wortham filed a complaint on March 10, 2021, along with an application

16 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s application

17 demonstrates entitlement to proceed without prepayment of fees.

18         Accordingly, IT IS HEREBY ORDERED that:

19         1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

20         2.        The Clerk of Court is DIRECTED to issue a summons;

21         3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

22                   summons, and this order upon the defendant as directed by the plaintiff. Plaintiff

23                   SHALL file the return of service with the Court;

24         4.        The parties are hereby notified that, after service of the complaint, this action is

25                   STAYED pursuant to General Order No. 615, and there will be no scheduling order

26                   or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be

27                   automatically lifted when the defendant files the certified copy of the administrative

28                   record, with no further order of the Court; and
        Case 1:21-cv-00367-SKO Document 3 Filed 03/11/21 Page 2 of 2


 1          5.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to the
 2                  summons and service-related documents. Pursuant to General Order No. 615, no
 3                  other case documents will issue.
 4
     IT IS SO ORDERED.
 5

 6 Dated:        March 11, 2021                                /s/   Sheila K. Oberto           .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
